Citation Nr: 0634382	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-00 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for colon cancer for 
the purposes of accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).

4.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. chapter 35 (West 2002).


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from November 1943 to April 
1947.  He died in June 2003, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke Virginia.  In 
those decisions, the RO denied service connection for the 
cause of the veteran's death, service connection for colon 
cancer for purposes of accrued benefits, entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318 (West 2002), and entitlement 
to DEA under 38 U.S.C.A. chapter 35.  After the appellant 
disagreed with these decisions, the RO issued a statement of 
the case (SOC) confirming them, but also denying entitlement 
to the veteran's rate of compensation for the month of death 
and to a non-service connected death pension.  As there was 
no rating decision on either of these latter two issues, and 
it is not clear that the appellant was given the opportunity 
to provide the financial information relevant to the non-
service-connected death pension issue, these two issues are 
referred to the RO for appropriate consideration and 
development.


FINDINGS OF FACT

1.  The veteran died in June 2003, and the appellant is his 
widow.

2.  The death certificate and final hospital discharge 
summary list the cause of the veteran's death as colon 
cancer.

3.  At the time of his death, the veteran was service-
connected for tinnitus, rated 10 percent disabling, right ear 
perforated tympanic membrane, rated noncompensable, and right 
ear hearing loss, rated noncompensable.

4.  The service personnel records and other evidence reflect 
that the veteran did not participate in the occupation of 
Hiroshima or Nagasaki, Japan, as that term is defined in the 
applicable regulation, and was not otherwise exposed to 
radiation during service.
 
5.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a colon 
disorder or colon-related symptoms during service, and his 
colon cancer did not arise for many years after service and 
is not otherwise related thereto.

6.  The evidence reflects that the veteran was not rated 
totally disabled based on his service-connected disabilities 
for ten or more years immediately preceding his death or for 
at least five years from his separation from service, and was 
not a prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The veteran's death from colon cancer was not related to 
radiation exposure during service or otherwise related to 
service, and the veteran's service-connected tinnitus, right 
ear disorder, or right ear hearing loss did not cause or 
contribute to the veteran's death.  38 U.S.C.A. §§ 1110, 
1112(c), 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.5(a)(1), 3.102, 3.159, 3.303, 3.309(d), 3.311(b), 3.312 
(2005).

2.  The requirements for service connection for colon cancer, 
for the purposes of accrued benefits, are not met. 38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b), 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 
3.311(b), 3.1000 (2005).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.22, 
3.102, 3.159, 20.1106 (2005).

4.  The requirements have not been met for DEA pursuant to 
38 U.S.C.A., chapter 35.  38 U.S.C.A. § 3501 et seq. (West 
2002); 38 C.F.R. §§ 21.3020, 21.3021 (2005); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

Here, the RO decided the claim for service connection for the 
cause of the veteran's death prior to its initial September 
2003 VCAA letter, and decided the issues of entitlement to 
DIC under §1318, entitlement to accrued benefits for service 
connection for colon cancer, and eligibility for DEA benefits 
thereafter.  Thus, as to the latter three issues, VA met the 
timing requirements.  As to service connection for the cause 
of death, the error in not providing VCAA notice prior to the 
initial denial of this claim was rendered harmless when the 
RO provided such notice in the September 2003 VCAA letter, 
sent additional VCAA letters to the appellant including one 
in February 2004, and then readjudicated this claim, as well 
as all of the other claims on appeal, in its January 2005 
SOC.  Cf. Mayfield, 444 F.3d at 1333-1334 (VCAA timing 
problem may be cured by Board remand for VCAA notification 
followed by readjudication).

The RO's VCAA letters also met the VCAA's requirements 
regarding the content of notification.  In the September 2003 
letter, the RO stated that it was working on the appellant's 
claims for service-connected death benefits and accrued 
benefits, and explained the additional evidence needed from 
the appellant in support of these claims.  Specifically, the 
RO asked the appellant to provide medical evidence showing a 
reasonable probability that the condition that contributed to 
the veteran's death was caused by injury or disease that 
began during service, that in support of the claim for DIC 
the RO needed evidence showing that the veteran died in 
service, that the veteran's service-connected conditions 
caused or contributed to his death, or that the veteran was 
rated continuously and totally disabled due to service-
connected conditions for at last 10 years before death.  The 
RO also asked for evidence that the appellant was the 
surviving unmarried spouse of the veteran, explained how it 
would request private and VA medical records on behalf of the 
appellant, and explained the respective responsibilities of 
VA and the appellant in obtaining this evidence.  The RO also 
included an attachment entitled, "What Must the Evidence 
Show to Support Your Claim," explaining what the evidence 
had to show to establish the appellant's DIC claims, 
including the requirements under § 1318 as well as for 
service connection for cause of death.  The RO also wrote in 
an attachment to its February 2004 VCAA letter entitled, 
"What is the Status of Your Claim and How You Can Help," in 
bold print, "If there is any other evidence or information 
that you think will support your claim, please let us know."  
The RO thus complied with all four of the VCAA's content of 
notice requirements with regard to the issue of service 
connection for the cause of the veteran's death, entitlement 
to DIC under §1318, and entitlement to accrued benefits.  The 
other claim, for entitlement to DEA under 38 U.S.C.A. chapter 
35, must be denied as a matter of law as explained below, so 
the VCAA's notification and duty to assist requirements were 
either inapplicable to this claim or any error in not 
complying with them was harmless.  38 C.F.R. § 3.159(d)(3) 
(2005) (VA will refrain from providing assistance where an 
application requests a benefit to which the claimant is not 
entitled as a matter of law); Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the appellant has been provided with notice of what 
type of information and evidence is needed to substantiate 
her claims for compensation related to the veteran's death, 
she was not provided information regarding a disability 
rating or the effective date that would be assigned any of 
these claims were granted.  Despite this inadequate notice, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Because the Board will 
deny all of the claims for benefits resulting from the 
veteran's death, there is no question as to the appropriate 
level of compensation or the effective date to be assigned 
for such compensation, thus rendering the issue moot.

Moreover, VA has obtained all relevant records including the 
service medical records (SMRs), service personnel records, 
death certificate, and final hospital discharge summary, and 
there is no indication that any other records exist that 
should be requested or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations to the extent 
they were applicable.  Therefore, under these circumstances, 
no further development is required to comply with the VCAA or 
its implementing regulations.


Cause of Death

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  Under 38 
U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran dies 
after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse...."  See also 38 C.F.R. § 3.5(a)(1) (2005).  To 
establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service was a principal or contributory 
cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2005).

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2005).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death. In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c)(1) (2005).

The June 2003 death certificate reflects that the veteran 
died of "Carcinoma of the Colon, Metastatic."  The June 
2003 final private hospital discharge summary indicates the 
cause of death as "Metastatic Carcinoma of the Colon."  At 
the time of his death, the veteran was service-connected for 
tinnitus, evaluated as 10 percent disabling and hearing loss 
and a perforated right tympanic membrane of the right ear, 
both of which were rated noncompensable.  There is no 
evidence that any of the veteran's service-connected 
disabilities caused or contributed to his death.  Rather, the 
primary contention of the appellant on this issue is that the 
veteran's death from colon cancer resulted from his military 
service, specifically, his exposure to radiation from an 
atomic bomb.

Service connection for a disability claimed as attributable 
to exposure to ionizing radiation during service can be 
established if: (1) the veteran was a radiation-exposed 
veteran who suffered from an enumerated cancer for which 
service connection may be presumed in accordance with 38 
U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2005); 
(2) the claimed disorder is one of the "radiogenic diseases" 
listed in 38 C.F.R. § 3.311(b) (2005) and sufficient 
radiation exposure is shown; or (3) where it is established 
by competent medical evidence that a chronic disorder 
diagnosed after discharge is the result of inservice exposure 
to ionizing radiation.  A "radiation-exposed veteran" is a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i) (2005).  
A radiation risk activity is defined in 38 C.F.R. 
§ 3.309(d)(3)(ii) (2005) and includes the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945 and ending on July 1, 1946.  Colon cancer is 
listed as one for which service connection may be presumed in 
radiation-exposed veterans in 38 C.F.R. § 3.309(d)(2)(i) 
(2005) and is also a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2)(i) (2005).  However, the evidence reflects that 
the veteran was not a "radiation-exposed veteran" as 
defined in the applicable regulations.

The veteran submitted statements including his April 1998 
Statement in Support of Claim (VA Form 21-4138) stating that 
the ship on which he was stationed, the U.S.S. Dashing Wave, 
was so close to Nagasaki that he witnessed the atomic bombing 
there.  The evidence does not support this contention, 
however.

A July 2003 letter from the Defense Threat Reduction Agency 
(DTRA) and the veteran's service personnel records reflect 
that he served on board the SS Dashing Wave from August 12 
through December 29, 1944, well before the August 1945 atomic 
bombings of Hiroshima and Nagasaki.  In addition, the veteran 
served on board the U.S.S. Robert D. Carey from January 24, 
1945 to August 30, 1945.  On August 5, 1945, the Robert Carey 
arrived at Pearl Harbor, Hawaii from Manila, Philippine 
Islands, and it was located at Pearl Harbor on the August 6 
and 9, 1945 dates of the bombings of Hiroshima and Nagasaki.  
The Robert Carey then went to San Francisco, California, 
where the veteran disembarked on August 30, 1945 and returned 
to his permanent duty station, the Armed Guard Center, 
Treasure Island.  The veteran was then transferred to the 
Naval Operating Base (NOB) in Norfolk, Virginia, where he 
arrived after leave and travel on October 4, 1945.  As noted 
by the DTRA, there is no evidence that the veteran served in 
Japan prior to July 1, 1946, the end of the occupation of 
Hiroshima and Nagasaki as defined in the applicable 
regulations.  Thus, the evidence reflects that the veteran 
was not a radiation exposed veteran.

There is also no evidence in the SMRs or service personnel 
records that the veteran was otherwise exposed to ionizing 
radiation during service.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (Radiation Compensation Act does not 
preclude veteran from establishing service connection with 
proof of actual direct causation).  In addition, there is no 
evidence of a colon disorder or colon-related symptoms during 
service, and the veteran's colon cancer did not arise until 
many years after service.  See 38 U.S.C.A. § 1113(b) (West 
2002) (statutory presumptions do not prevent granting of 
service connection on direct incurrence or aggravation 
basis).

Moreover, although the veteran stated at the May 1998 VA 
examination and elsewhere that he believed that his colon 
cancer was related to service, and the appellant has made 
similar statements, they are not competent to opine on this 
question of etiology.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Further, no physician has opined that the veteran's 
colon cancer is related to radiation exposure or related to 
service.  Again, such exposure is not documented to have 
occurred.

In sum, the preponderance of the competent, probative 
evidence reflects that the colon cancer that caused the 
veteran's death is not related to in-service radiation 
exposure or otherwise related to service, and his service-
connected tinnitus, right ear disorder, or right ear hearing 
loss did not cause or contribute to his death.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim for service connection for the cause of the 
veteran's death must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996). 


Accrued Benefits

Accrued Benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death. See 38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2005). Upon the 
death of a veteran, any accrued benefits are payable to his 
spouse, or to others if he or she is not alive. 38 U.S.C.A. § 
5121(a)(2) (West 2002); 38 C.F.R. § 3.1000(a)(1) (2005). Only 
evidence contained in the claims file at the time of the 
veteran's death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits. 38 C.F.R. § 3.1000(d)(4) (2005); Hayes v. Brown, 4 
Vet. App. 353, 360-361 (1993).

Under 38 U.S.C.A. § 5121(c) (West 2002), a claim for accrued 
benefits requires that the application be filed within one 
year after the date of death.  In this regard, a claim for 
DIC by a surviving spouse is deemed to include a claim for 
any accrued benefits. 38 C.F.R. §§ 3.1000(c); 3.152(b) 
(2005).  Here, the appellant met this requirement by filing 
her claim for DIC in September 2003, three months after the 
veteran's death.  In addition, the veteran must have had a 
claim pending for such benefits at the time of his death.  
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. 
Brown, 6 Vet. App. 483 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 
1996). This element has been met as well. The veteran had 
filed a claim for service connection for colon cancer in 
February 1998, the RO denied this claim in June 1998, the 
Board remanded it in March 2003, and it remained in remand 
status when the veteran died in June 2003.  The veteran's 
claim for service connection for colon cancer was therefore 
pending at the time of his death.  See 38 C.F.R. § 3.160(c) 
(2005).  However, the above discussion of the absence of 
evidence of radiation exposure or other relationship between 
the veteran's colon cancer and his military service reflects 
that the veteran was not entitled to service connection for 
colon cancer at the time of his death.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for service connection for colon cancer for the 
purposes of accrued benefits must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. at 519-20.


DIC under 38 U.S.C.A. § 1318 (West 2002)

As to the claim for DIC under 38 U.S.C.A. § 1318 (West 2002), 
in cases such as this one where a surviving spouse is not 
entitled to DIC based on service connection for the cause of 
the veteran's death, See 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5(a)(1), the spouse may still be entitled to benefits under 
to 38 U.S.C.A. § 1318(a) (West 2002).  Pursuant to this 
statute, benefits are payable to the surviving spouse of a 
"deceased veteran" in the same manner as if the death were 
service-connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service, or the veteran was a 
former POW, died after September 30, 1999, and was rated 
totally disabled for at least one year prior to death. 38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2005).

Here, the appellant is not entitled to DIC under §1318 on any 
basis.  At the time of his death, the veteran was rated a 
combined 10 percent for tinnitus and hearing loss and a 
perforated membrane of the right ear.  He was never rated 
totally disabled as a result of service connected disorders 
and was not a POW.  The evidence therefore reflects that the 
veteran does not fall within any of the criteria that define 
a "deceased veteran" under 38 U.S.C.A. § 1318(a) (West 
2002), and the appellant is thus not entitled to benefits 
under this statute.


DEA

A surviving spouse of a veteran who died of a service-related 
disability, or who had a permanent and total disability 
rating due to service-connected disability in effect at the 
time of death, is entitled to DEA benefits.  38 U.S.C.A. § 
3501(a) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2005).

As the Board in this case has denied service connection for 
the cause of the veteran's death, and the evidence discussed 
above reflects that the veteran was not evaluated as having 
disability total and permanent in nature as a result of 
service- connected disability at the time of his death, his 
surviving spouse is not eligible for such benefits, and 
entitlement to DEA is not warranted as a matter of law.  38 
U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 
(2005).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement).  The appellant's 
claim for DEA must therefore be denied.



	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for service connection for colon cancer for the 
purposes of accrued benefits is denied.

The claim for DIC under 38 U.S.C.A. § 1318 (West 2002) is 
denied.

The claim for Dependents' Educational Assistance (DEA) under 
38 U.S.C.A. chapter 35 (West 2002) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


